Bigelow, C. J.
The construction given to the contract, on which the rights of the parties depended, by the judge who presided at the trial, seems to us to be correct. The object of the stipulation by which the vendee under the contract was restricted from removing from the premises wood which had been cut by him to an amount exceeding $500, until the value thereof was paid, was to secure to the plaintiffs the payment of the residue of the purchase money before the wood should be taken from their possession and control. This purpose would be fully *373answered by a restriction which prevented the defendant from the removal of so much as was equivalent to the amount remaining due under the contract estimated at its value when standing, and before the labor of the purchaser had changed its character and added to the price which it would bring in the market. The parties did not intend that the vendor should gain additional security for the purchase money by the labor expended by the vendee, but only that he should retain that which he had agreed to sell until its proportional value, in the condition in which it was sold, should be paid by the vendee. In other words, the wood which was on the premises at the time the contract of sale was made, was to be delivered as it was paid for, according to the proportion which the payments made bore to the whole amount of the purchase money, that is, if one half was paid, the vendee was to remove half of the wood sold, and so in a greater or less proportion. The construction for which the plaintiffs contend would operate oppressively on the purchaser, because by it he would be compelled to leave in the plaintiffs’ possession not only the full value of that which he had purchased, but also the cost or value of his own labor and that of his servants which had been added to the wood and timber in cutting it and preparing it for market. We cannot think that such was the intention of the parties.
The phrase in the contract, that the “ wood so cut ” shall remain the property of the plaintiffs until the value shall have been paid, is not inconsistent with the interpretation which we put on the contract. These words are used only to designate the subject matter to which the stipulation refers, not to fix or limit the proportion which the vendee should have a right to remove. Exceptions overruled.